This action was before this court at the August, 1945, term, reported in 248 Wis. 425, 22 N.W.2d 153.  The judgment appealed from was affirmed and the record was returned to the circuit court, whereupon the defendant moved the court to vacate the judgment and grant her a new trial.  The motion was based on newly discovered evidence.  The court wrote an exhaustive opinion and, upon the ground that the defendant had not been diligent, denied the motion.  From the order denying the motion, the defendant appeals.
When this case was called there was no appearance for the plaintiff.  The order therefore was reversed under Rule 32.
By the Court. — Order reversed, and cause remanded for a new trial. *Page 362